Title: Abigail Adams to Mary Rutledge Smith, 14 July 1787
From: Adams, Abigail
To: Smith, Mary Rutledge


        
          My Dear Madam
          London july 14th 1787
        
        I received your agreeable Letter with much pleasure: having only before heard of the arrival of the vessel in which you embarked. I can my dear Madam most Sincerely rejoice with you on the happiness of meeting kind Friends, and endearing Relatives, after the Seperation you experienced. I fancy my Lovely Carolina Eyes Sparking with a joy which adds fluency to her Tongue, whilst her more reserved, but not less amiable sister, feels more than she can express. These Social ties, these family endearments give a zest to all the other enjoyments of Life. “poor is the Friendless master of a World” as the poet expressess it, ours is the Country for a union of Hearts, and conubial felicity. Europe, “for the rich mountains of Peru, who drawn by kindred charms of Gold,[”] look not for any other pleasures than what their wealth can bestow, hence arises that infidelity so common in Europe.
        I hope you find your Health much benifitted by your late voyage. should you relapse, will you permit me to recommend my Native state as a much more salubrious climate than that which you inhabit, and there I should rejoice to find you on my return, which I hope will be the next Spring You gave me some reason to hope that you would visit the Northern States. I think you would be pleasd with the Tour. the dissagreeable Situation of the Massachusetts for some months past is changed I presume for the better, and I would hope the Rebellion quite Surpressd. The discontents of the people cannot be grounded in reason, for there is no Country in the world where the liberties and properties of the subject are more sacredly preserved, nor are there any subjects who pay less for the ease and security which they enjoy, but the Idea of these insurgents is that they ought to pay nothing nor be at any trouble for preserving to themselves the Blessings of Peace & security. to please Such persons is impossible, and the dissagreeable alternative of reduceing them to obedience by force was the only resource this has Stained our annals with a civil war, and gratified the benevolence of our Good Friends on this Side of the water. I hope with you that the united Efforts of our wisest & ablest Countrymen who are now convened, may prove Succesfull in extricating us from our present embarresments, but they cannot work miracles, & unless a Spirit of Eoconomy industery & frugality, can be diffused through the people they will find their labours a mere Penelopean web.
        you Guesd very right with regard to my venerable title. on the 2d of April I was vested with it, & have now a fine Grandson 3 months old Mrs smith is very well & Nurses her little Boy. Col Smith is absent in Spain upon bublick buisness which must apoligize to mrs caroline, for not hearing from him by this opportunity mr Adams joins me in compliments to mr Smith & to your Brother who was your fellow passenger, and to his old associates in congress, whom I have not the pleasure of knowing—
        our Friend mrs Channing continues in poor Health but good spirits. many American have left London Since the spring and we are now going to lose mr Gibbs & mr Heyward. The latter is kind enough to be the bearer of this Letter to you. I propose Setting out on a journey to plimouth next week for the benifit of my Health, having been a great part of the Spring confined by sickness. I hope you will continue to write me during my residence here be assured dear madam that I shall always take great pleasure in hearing of the Health & happiness of yourself & family by a Gentleman lately from France who lodged in the Same House with your Son I had the pleasure of learning that his Health was perfectly restored. be so good as to present me affectionately to the young Ladies & believe / me most sincerely your / Friend & Humble Servant
        A A
      